UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1797



WILLIAM LEE RICHARDSON, JR.,

                                              Plaintiff - Appellant,

          versus


DAVID SANDERS, Honorable; CHRIS C. WILKES,
Honorable,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-02-36-1)


Submitted:   December 17, 2002            Decided:   January 3, 2003


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.



William Lee Richardson, Jr., Appellant Pro Se. Michelle Easterling
Piziak, STEPTOE & JOHNSON, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Lee Richardson, Jr., appeals the district court’s

order granting Defendants’ motion to dismiss Richardson’s civil

action.    We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.*

See Richardson v. Sanders, No. CA-02-36-1 (N.D.W. Va. July 8,

2002).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       We note that this appeal was filed prior to the entry of the
this court’s opinion in Richardson v. Richardson, 2002 WL 31545989
(4th Cir. Nov. 18, 2002), sanctioning Richardson $500 for filing
frivolous appeals and enjoining him from filing further actions in
this court until the sanctions are paid and a district court judge
finds that the action is not frivolous.


                                  2